Citation Nr: 1705055	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  12-31 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for disability of the lower back.


REPRESENTATION

Appellant represented by:	William S. Aramony, Attorney Representative


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to January 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction is retained by the RO in Albuquerque, New Mexico.

The Veteran testified before the undersigned Veterans Law Judge at a July 2016 Travel Board hearing.  A transcript of that hearing is associated with the claims file.

The Veteran submitted additional evidence at the Travel Board hearing, but waived RO consideration of that evidence on the record.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required.


REMAND

In disability compensation claims VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The "indication" of element (3) "is a low threshold."  Id. at 83.  

The Veteran has not been afforded a VA examination.  He has testified that he has persistent symptoms of back pain, and he has previously been diagnosed as having degenerative disc disease and facet disease (August 2009 MRI Report) and chronic lumbosacral sprain (November 1966 Private Hospitalization Records).  The Veteran also testified that he injured his back in service jumping from a flight deck.  He is competent to report injuring his back during service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Moreover, his account is corroborated by the statements of a shipmate that served concurrently with him.  See June 2009 Statement of GRF.  The first two McLendon factors have been met.

The Veteran further testified that Dr. S opined in 1973 that the Veteran's back condition resulted from his in-service injury.  He added that his back pain started following his in-service incident and has continued chronically.  He is again competent to provide such a history.  He has been corroborated by statements from his shipmate, his wife, his sister-in-law, and friends.  These facts satisfy the "low threshold" of McLendon factor (3).  

There is also insufficient competent medical evidence to decide the claim.  Much of the Veteran's medical history no longer exists at the hospitals that treated him, and the medical providers are unavailable.  Other than the Veteran's report of a no longer available 1973 opinion by Dr. S connecting his current low back disability to service, there is no competent medical evidence for or against a connection to service.  "[T]he degree of [the Veteran's] injury and whether any disabilities resulted therefrom are medical assessments that the Board is not competent to render in the first instance."  McLendon, 20 Vet. App. at 85 (citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1998)).  All four McLendon elements have been met, and a remand for a VA examination is required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding relevant VA treatment records dated since September 2012 and associate all obtained records with the claims file.  


2.  After completing the above development to the extent possible, schedule an appropriate VA examination to address the nature and etiology of the Veteran's lower back disability.  The claims folder, including a copy of this remand, should be provided to the examiner for review of the pertinent documents.  Any additional studies should be performed.  After the foregoing has been completed, the examiner shall provide an opinion on the following:

(a) Diagnose any disability of the lower back that presently exists or has existed during the pendency of the Veteran's claim (since July 2009).  

(b) Is it at least as likely as not (i.e., a probability of 50 percent or greater) that any diagnosed lower back disability (1) had its onset during active service, (2) is related to any in-service disease, event, or injury, to include the Veteran's reported jump from the flight deck, or (3) manifested within one year of the Veteran's active duty?

In rendering the requested opinions, the examiner should specifically consider the (1) Veteran's contentions; (2) the lay statements of the Veteran's shipmate, spouse, sister-in-law, and friends; and (3) the Veteran's available medical records.  Consideration must also be given to the Veteran's statements of experiencing back pain since the reported flight deck jump injury in service and to the lay corroborating statements.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In doing so, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  

3.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time to respond.  Then return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

